In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Greenbaum, J.), dated April 6, 1992, which, upon a fact-finding order of the same court, dated September 4, 1990, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of unauthorized use of a motor vehicle in the third degree, and upon a direction by the same court on November 20,1990, placing the appellant on probation for two years, and upon the appellant’s admission on December 12, 1991, that he had violated a condition of his probation by being truant from school, adjudged him to be a juvenile delinquent, and placed him with the Division of Youth, Title II for a period of one year.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s counsel that there are no non-frivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Sullivan, J. P., Rosenblatt, Altman, Hart and Friedmann, JJ., concur.